DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  GEORGE FIELD and DAWN FIELD,
                           Appellants,

                                    v.

                 ALS I, LLC and SAW CAPITAL, LLC,
                             Appellees.

                              No. 4D19-383

                               [May 7, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Lawrence M. Mirman, Judge; L.T. Case No.
562018CA001240.

   Donna Greenspan of Solomon of Solomon Appeals, Mediation &
Arbitration, Fort Lauderdale, for appellants.

   Damian G. Waldman of The Law Office of Damian G. Waldman, P.A.,
Largo, for appellees.

PER CURIAM.

   Affirmed.

CIKLIN and KLINGENSMITH, JJ., and LEVENSON, JEFFREY R., Associate Judge,
concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.